
Exhibit 10.2


THIS NOTE, AND THE SECURITIES INTO WHICH IT IS CONVERTIBLE (COLLECTIVELY, THE
“SECURITIES”), HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE.  THE SECURITIES
ARE BEING OFFERED PURSUANT TO A SAFE HARBOR FROM REGISTRATION UNDER REGULATION D
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  THE
SECURITIES ARE “RESTRICTED” AND MAY NOT BE OFFERED OR SOLD UNLESS THE SECURITIES
ARE REGISTERED UNDER THE ACT, PURSUANT TO REGULATION D OR PURSUANT TO AVAILABLE
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND THE COMPANY WILL BE
PROVIDED WITH OPINION OF COUNSEL OR OTHER SUCH INFORMATION AS IT MAY REASONABLY
REQUIRE TO CONFIRM THAT SUCH EXEMPTIONS ARE AVAILABLE.  FURTHER HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE MADE EXCEPT IN COMPLIANCE WITH
THE ACT.


CONVERTIBLE PROMISSORY NOTE


SILVERSUN TECHNOLOGIES, INC.
2% Convertible Note
Due June 1, 2023


No.  ISM 01
Issuance Date June 1, 2018
       



This Note is issued by SILVERSUN TECHNOLOGIES, INC., a Delaware corporation (the
“Company”), to Info Sys Management, Inc., an Oregon corporation (the “Holder”),
pursuant to exemptions from registration under the Securities Act of 1933, as
amended.
ARTICLE I.
Section 1.01          Principal and Interest.  For value received, on June 1,
2018, the Company hereby promises to pay to the order of the Holder in lawful
money of the United States of America and in immediately available funds the
principal sum of Four Hundred Thousand Dollars (US $400,000), together with
interest on the unpaid principal of this Note at the rate of two percent (2%)
per year (computed on the basis of a 365-day year and the actual days elapsed)
from the date of this Note until paid.

--------------------------------------------------------------------------------



Section 1.02          Optional Conversion.  The Holder may, at its sole and
exclusive option, elect to convert, at any time and from time to time, until
payment in full of this Note, all of the principal amount of the Note, plus
accrued interest, into shares (the “Conversion Shares”) of the Company’s Common
Stock, (“Common Stock”), at a price equal to the average closing price of it’s
Common Stock for the five (5) trading days immediately preceding the Issuance
Date (the “Fixed Conversion Price”).
Section 1.03          Principal and Interest Payments.  The principal and
interest payments shall be made in sixty (60) equal monthly installments in
accordance with the amortization schedule attached hereto.
ARTICLE II.
Events of Default.
Each of the following events, individually or in any combination thereof, shall
constitute an “Event of Default”:
a.
any payment of principal and/or interest under this Note shall not be paid
within five (5) Business Days of the date that such payment was due;

b.
a court shall enter a decree or order for relief in respect of the Company in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) of the Company for any
substantial part of the property of the Company or ordering the winding up or
liquidation of the affairs of the Company, and such decree or order shall remain
unstayed and in effect for a period of 60 consecutive days; and

c.
the Company shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consent to the
entry of an order for relief in an involuntary case under any such law, or
consent to the appointment or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of the Company
or for any substantial part of the property of the Company, or the Company shall
make any general assignment for the benefit of creditors;

d.
an Event Default shall have occurred by the maker of that certain promissory
note from the Company to Info Sys Management, Inc. dated on or about the date
hereof in the original principal amount of One Million Dollars ($1,000,000.00),
with “Event of Default” having the meaning ascribed to it in such promissory
note;

e.
failure by the Company’s transfer agent to issue Common Stock to the Holder
within five (5) days of the Company’s receipt of the attached Notice of
Conversion from Holder; and/or

f.
failure by the Company for ten (10) days after notice to it to comply with any
of its other agreements in the Note.

If an Event of Default shall occur, the unpaid principal and accrued interest
hereunder shall become immediately due and payable without any declaration or
other act on the part of the Holder.

--------------------------------------------------------------------------------



Additionally, immediately upon the occurrence of any Event of Default the
Holder, without any notice to the Borrower, which notice is hereby expressly
waived by the Borrower, may proceed to protect, enforce, exercise and pursue any
and all rights and remedies available to the Holder under this Note and any and
all rights and remedies available to the Holder at law and/or in equity.


ARTICLE III.
Section 3.01          Rights and Terms of Conversion.  Commencing sixty (60)
days after the date hereof, this Note, in whole  or in part, may be converted at
any time prior to the maturity date of this Note, into shares of Common Stock at
a price equal to the Fixed Conversion Price.
ARTICLE IV.
Section 4.01          Adjustment.  In the event that the Company shall at any
time subdivide the outstanding shares of Common Stock, or shall issue a stock
dividend on the outstanding Common Stock, the Conversion Price in effect
immediately prior to such subdivision or the issuance of such dividend shall be
proportionately decreased, and in the event that the Company shall at any time
combine the outstanding shares of Common Stock, the Conversion Price in effect
immediately prior to such combination shall be proportionately increased,
effective at the close of business on the date of such subdivision, dividend or
combination as the case may be.
ARTICLE V.
Section 5.01          Notice.  Notices regarding this Note shall be sent to the
parties at the following addresses, unless a party notifies the other parties,
in writing, of a change of address:
To Company:
SilverSun Technologies, Inc.
120 Eagle Rock Avenue
East Hanover,NJ  07936
Telephone: (973) 758-6108
Attention: Mark Meller


With copies to:


Lucosky Brookman, LLP
101 Wood Avenue South, 5th Floor
Iselin, New Jersey 08830
Telephone: (732) 395-4400
Attention: Joseph M. Lucosky, Esq.

 



--------------------------------------------------------------------------------



   To NellNube and Stockholder:


NellNube, Inc.
2300 SE Beta Street, Suite A
Portland, Oregon 97222
Attention:  Brian James O’Reilly


With copies to:


James Ambrose




Section 5.02          Governing Law.  This Note shall be deemed to be made under
and shall be construed in accordance with the laws of the State of New Jersey
without giving effect to the principals of conflict of laws thereof.  Each of
the parties consents to the jurisdiction of the U.S.  District Court sitting in
the District of the State of New Jersey or the state courts of the State of New
Jersey sitting in Hudson County, New Jersey in connection with any dispute
arising under this Note and hereby waives, to the maximum extent permitted by
law, any objection, including any objection based on forum non conveniens to the
bringing of any such proceeding in such jurisdictions.
Section 5.03          Severability.  The invalidity of any of the provisions of
this Note shall not invalidate or otherwise affect any of the other provisions
of this Note, which shall remain in full force and effect.
Section 5.04          Entire Agreement and Amendments; Assignment.  This Note
represents the entire agreement between the parties hereto with respect to the
subject matter hereof and there are no representations, warranties or
commitments, except as set forth herein.  This Note may be amended only by an
instrument in writing executed by the parties hereto.  This Note is freely
assignable by the Holder to Chris Oates or his affiliates, heirs and successors,
only.
Section 5.05          Counterparts.  This Note may be executed in multiple
counterparts, each of which shall be an original, but all of which shall be
deemed to constitute an instrument.
Section 5.06          Default Interest.  From and after an Event of Default
under this Note, which default has not been cured within the applicable time
period (if any) interest shall thereafter accrue on the then-outstanding
principal balance of this Note at the rate of eighteen percent (18.0%) per annum
or the highest rate allowed by law, whichever is lower.


Section 5.07          Expenses.  The Borrower agrees to pay to the Holder all
out-of-pocket expenses (including reasonable expenses for legal services of
every kind) of, or incident to, the enforcement of any of the provisions of this
Note.
Section 5.08          Miscellaneous.  This Note shall be deemed to be a contract
under the laws of the State of New Jersey, and for all purposes shall be
construed in accordance with the laws of

--------------------------------------------------------------------------------



said state without regard to conflict of law principles.  The parties hereto
hereby waive presentment, demand, notice, protest and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of or any default under this Promissory Note, except as specifically provided
herein, and assent to extensions of the time of payment, or forbearance or other
indulgence without notice.  The Section headings herein are for convenience only
and shall not affect the construction hereof.  Any provision of this Note which
is illegal, invalid, prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such illegality,
invalidity, prohibition or unenforceability without invalidating or impairing
the remaining provisions hereof or affecting the validity or enforceability of
such provision in any other jurisdiction.  This Note shall bind the Company and
its successors and permitted assigns.  The rights under and benefits of this
Note shall inure to the Note Holder and its successors and assigns.
 

 
IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company as
executed this Note as of the date first written above.
Date:  June ___, 2018


 
SilverSun Technologies, Inc.
 
     
By: _____________________________
 
Name: Mark Meller
 
Title:   President and Chief Executive  Officer








